On Petition for Rehearing.
PER CURIAM.
By its petition for rehearing, appellee, insisting that it has in reserve other defenses which it has not yet put forward, complains of the remand of the cause “with directions to determine plaintiff’s damages, if any, and to enter judgment accordingly”, as in effect the entry of a summary judgment against it, cutting off its right to further defend.
Without meaning to hold that the proposed defenses are valid but in order to give appellant an opportunity to present them, the objected to language will be stricken from the opinion and mandate and there will be inserted in lieu thereof, “For further and not inconsistent proceedings.”
The motion for rehearing is denied.